UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50274 Spectral Capital Corporation (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 Fifth Avenue, Suite 4200, Seattle, WA (Address of principal executive offices) (Zip/Postal Code) (206) 262-7820 (Telephone Number) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [} Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No As of April 30, 2013 there are issued and outstanding only common equity shares in the amount of 112,857,623 shares, par value $0.0001, of which there is only a single class.There are 5,000,000 preferred shares authorized and none issued and outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Interim Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 (unaudited) 4 Interim Consolidated Statements of Operations for the three months ended March 31, 2013 and March 31, 2012 and cumulative from inception on February 9, 2005 through March 31, 2013 (unaudited) 5 Interim Consolidated Statement of Stockholders’ Deficit from inception on February 9, 2005 through March 31, 2013 (unaudited) 6 Interim Consolidated Statement of Cash Flows for the three months ended March 31, 2013 and March 31, 2012 and cumulative from inception on February 9, 2005 through March 31, 2013 (unaudited) 8 Notes to Financial Statements (unaudited) 9 Item 2. Plan of Operation 21 Item 3. Quantitative and Qualitative Disclosures about market risk 26 Item 4. Controls and Procedures Item 4T. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 18 Item 6. Exhibits & Signature
